COLE CREDIT PROPERTY TRUST III, INC. SUPPLEMENT NO. 2 DATED MAY 6, 2010 TO THE PROSPECTUS DATED APRIL 30, 2010 This document supplements, and should be read in conjunction with, the prospectus of Cole Credit Property Trust III, Inc. and Supplement No. 1, each dated April 30, 2010. Unless otherwise defined in this supplement, capitalized terms used in this supplement shall have the same meanings as set forth in the prospectus. The purpose of this supplement is to describe the following: (1) the status of the offering of shares of Cole Credit Property Trust III, Inc.; (2) recent real property investments; (3) recent mortgage notes receivable investments; and (4) potential real property investments. Status of Our Public Offering Our initial public offering of 250,000,000 shares of common stock was declared effective on October1, 2008.Of these shares, we are offering up to 230,000,000 shares in a primary offering and have reserved and are offering up to 20,000,000 shares pursuant to our distribution reinvestment plan.As of May 5, 2010, we had accepted investors’ subscriptions for, and issued, 150,007,972 shares of our common stock in the offering, resulting in gross proceeds of approximately $1.5 billion.As of May 5, 2010, we had approximately 99,992,028 shares of our common stock remaining in our offering. We will offer shares of our common stock pursuant to the offering until October 1, 2010, unless all shares being offered have been sold, in which case the offering will be terminated.If all of the shares we are offering have not been sold by October 1, 2010, we may extend the offering as permitted under applicable law.In addition, at the discretion of our board of directors, we may elect to extend the termination date of our offering of shares reserved for issuance pursuant to our distribution reinvestment plan until we have sold all shares allocated to such plan through the reinvestment of distributions, in which case participants in the plan will be notified.The offering must be registered in every state in which we offer or sell shares and generally, such registrations are for a period of one year. Therefore, we may have to stop selling shares in any state in which our registration is not renewed or otherwise extended annually.We reserve the right to terminate the offering at any time prior to the stated termination date. Recent Real Property Investments The following information supplements, and should be read in conjunction with, the section captioned “Prospectus Summary — Description of Real Estate Investments” beginning on page 8 of the prospectus: Description of Real Estate Investments As of May 5, 2010, we owned 205 properties located in 37 states, comprising approximately 5.3 million gross rentable square feet of commercial space and approximately 6.3 million square feet of land subject to ground leases.Properties acquired between April 16, 2010 and May 5, 2010 are listed below. Property Description Type Tenant Rentable Square Feet Purchase Price (1) National Tire and Battery – Nashville, TN Automotive Parts and Services NTW, LLC 8,074 $ 1,709,850 FedEx – Beekmantown, NY Distribution FedEx Ground Package System, Inc. 49,768 5,325,000 Kum & Go – Sloan, IA Convenience Store Kum & Go, LC 4,794 2,600,000 FedEx – Lafayette, IN Distribution FedEx Freight, Inc. 22,194 4,493,000 Advance Auto – Sylvania, OH Automotive Parts and Services Advanced Stores Company, Inc. 6,000 1,241,000 Walgreens – Durham, NC Drugstore Walgreen Co. 14,820 5,800,000 Academy Sports – Killeen, TX Sporting Goods Academy, LTD 96,645 6,700,000 Tractor Supply – Kenedy, TX Specialty Retail Tractor Supply Co. of Texas, LP 18,800 2,476,744 Experian – Schaumburg, IL Office Building Experian Marketing Solutions, Inc. 177,893 30,000,000 Tractor Supply – Stillwater, OK Specialty Retail Tractor Supply Company 19,180 2,427,000 Tractor Supply – Glenpool, OK Specialty Retail Tractor Supply Company 19,097 2,366,000 Tractor Supply – Gibsonia, PA Specialty Retail Tractor Supply Company 19,097 3,123,000 456,362 $ 68,261,594 (1) Purchase price does not include acquisition costs. 2 The following information supplements, and should be read in conjunction with, the section of our prospectus captioned “Investment Objectives and Policies — Real Property Investments” beginning on page 96 of the prospectus: Real Property Investments We engage in the acquisition and ownership of commercial properties throughout the United States.We invest primarily in retail and other income-producing commercial properties located throughout the United States. As of May 5, 2010, we, through separate wholly-owned limited liability companies and limited partnerships, owned a 100% fee simple interest in 205 properties located in 37 states, consisting of approximately 5.3 million gross rentable square feet of commercial space and approximately 6.3 million square feet of land subject to ground leases.The properties generally were acquired through the use of proceeds from our ongoing public offering of our common stock and mortgage notes payable. The following table summarizes properties acquired between April 16, 2010 andMay 5, 2010 in order of acquisition date: Property Description Date Acquired Year Built Purchase Price (1) Fees Paid to Sponsor (2) Initial Yield (3) Physical Occupancy National Tire and Battery – Nashville, TN April 21, 2010 2010 $ 1,709,850 $ 34,197 7.40% 100% FedEx – Beekmantown, NY April 23, 2010 2008 5,325,000 106,500 9.07% 100% Kum & Go – Sloan, IA April 23, 2010 2008 2,600,000 52,000 8.50% 100% FedEx – Lafayette, IN April 27, 2010 2008 4,493,000 89,860 8.10% 100% Advance Auto – Sylvania, OH April 28, 2010 2009 1,241,000 24,820 8.76% 100% Walgreens – Durham, NC April 28, 2010 2008 5,800,000 116,000 7.76% 100% Academy Sports – Killeen, TX April 29, 2010 2009 6,700,000 134,000 8.44% 100% Tractor Supply – Kenedy, TX April 29, 2010 2009 2,476,744 49,535 8.60% 100% Experian – Schaumburg, IL April 30, 2010 1999 30,000,000 600,000 7.36% 100% Tractor Supply – Stillwater, OK May 4, 2010 2008 2,427,000 48,540 8.45% 100% Tractor Supply – Glenpool, OK May 4, 2010 2009 2,366,000 47,320 8.45% 100% Tractor Supply – Gibsonia, PA May 5, 2010 2010 3,123,000 62,460 8.45% 100% $ 68,261,594 $ 1,365,232 (1) Purchase price does not include acquisition costs. (2) Fees paid to sponsor include payments made to an affiliate of our advisor for acquisition fees in connection with the property acquisition and payments to our advisor for financing coordination fees for services performed in connection with the origination or assumption of debt financing obtained to acquire the respective property, where applicable.For more detailed information on fees paid to our advisor or its affiliates, see the section captioned “Management Compensation” beginning on page67 of the prospectus. (3) Initial yield is calculated as the current annual rental income for the in-place leases at the respective property divided by the property purchase price, exclusive of acquisition costs and fees paid to our advisor or its affiliates. 3 The following table sets forth the principal provisions of the lease term for the major tenants at the properties listed above: Property Number of Tenants Major Tenants * Total Square Feet Leased % of Total Square Feet Leased Renewal Options** Current Annual Base Rent Base Rent per Square Foot Lease Term*** National Tire and Battery – Nashville, TN 1 NTW, LLC 8,074 100% 3/5 yr. $ 124,650 $ 15.44 4/21/2010 2/28/2011 138,500 (1) 17.15 3/1/2011 2/28/2025 FedEx – Beekmantown, NY 1 FedEx Ground Package System, Inc. 49,768 100% 2/5 yr. 483,223 9.71 4/23/2010 9/30/2018 Kum & Go – Sloan, IA 1 Kum & Go, LC 4,794 100% 4/5 yr. 221,000 (2) 46.10 4/23/2010 4/30/2030 FedEx – Lafayette, IN 1 FedEx Freight, Inc. 22,194 100% 2/5 yr. 363,948 16.40 4/27/2010 11/6/2023 Advance Auto – Sylvania, OH 1 Advanced Stores Company, Inc. 6,000 100% 3/5 yr. 108,659 18.11 4/28/2010 2/28/2025 Walgreens – Durham, NC 1 Walgreen Co. 14,820 100% 10/5 yr. 450,000 30.36 4/28/2010 9/30/2034 Academy Sports – Killeen, TX 1 Academy, LTD 96,645 100% 3/5 yr. 565,373 5.84 4/29/2010 8/31/2014 613,096 6.35 9/1/2014 8/31/2019 662,018 6.85 9/1/2019 8/31/2024 Tractor Supply – Kenedy, TX 1 Tractor Supply Co. of Texas, LP 18,800 100% 4/5 yr. 213,000 (3) 11.33 4/29/2010 10/31/2024 Experian – Schaumburg, IL 1 Experian Marketing Solutions, Inc. 177,893 100% 3/5 yr. 2,167,500 (4) 12.18 4/30/2010 7/31/2023 Tractor Supply – Stillwater, OK 1 Tractor Supply Company 19,180 100% 4/5 yr. 205,000 (5) 10.67 5/5/2010 3/31/2024 Tractor Supply – Glenpool, OK 1 Tractor Supply Company 19,097 100% 4/5 yr. 200,000 (5) 10.47 5/5/2010 11/30/2024 Tractor Supply – Gibsonia, PA 1 Tractor Supply Company 19,097 100% 3/5 yr. 263,908 (6) 13.82 5/10/2010 5/9/2025 * Major tenants include those tenants that occupy greater than 10.0% of the rentable square feet of their respective property. ** Represents option renewal period/term of each option. *** Represents lease term beginning with the later of the purchase date or the rent commencement date through the end of the non-cancellable lease term. (1) The annual base rent under the lease increases in the sixth and eleventh years by the lesser of the cumulative percentage increase in the Consumer Price Index over the preceding five-year period and 12%. (2) The annual base rent under the lease increases every five years by 7.5% of the then-current annual base rent. (3) The annual base rent under the lease increases every five years by 7% of the then-current annual base rent. (4) The annual base rent under the lease increases annually by 2.5% of the then-current annual base rent. (5) The annual base rent under the lease increases every five years by 5% of the then-current annual base rent. (6) The annual base rent under the lease increases every five years by 10% of the then-current annual base rent. 4 Tenant Lease Expirations The following table sets forth, as of May 5, 2010, lease expirations of our properties, including the properties described above, for each of the next ten years assuming no renewal options are exercised.For purposes of the table, the “Total Annual Base Rent” column represents annualized base rent, based on rent in effect on January 1 of the respective year, for each lease that expires during the respective year. Year Ending December31, Number of Leases Expiring Approx. Square Feet Expiring Total Annual Base Rent % of Total Annual Base Rent 2010 — — $ — — % 2011 6 16,368 257,117 .28 % 2012 14 60,950 1,162,272 1.27 % 2013 9 64,807 615,626 .67 % 2014 4 9,065 268,045 .29 % 2015 7 36,795 475,151 .52 % 2016 — % 2017 7 67,385 952,948 1.04 % 2018 10 171,162 2,473,366 2.69 % 2019 11 83,685 1,860,048 2.03 % 2020 5 50,849 1,003,612 1.09 % 73 561,066 $ 9,068,185 9.88 % Depreciable Tax Basis For federal income tax purposes, the aggregate depreciable basis in the properties note above is approximately $55.9 million.When we calculate depreciation expense for federal income tax purposes, we depreciate buildings and improvements over a 40-year recovery period using a straight-line method and a mid-month convention and depreciate furnishings and equipment over a twelve-year recovery period.The preliminary depreciable basis in the properties noted above is estimated as follows: Property Depreciable Tax Basis National Tire and Battery – Nashville, TN $ 1,408,055 FedEx – Beekmantown, NY 4,368,312 Kum & Go – Sloan, IA 2,138,425 FedEx – Lafayette, IN 3,672,912 Advance Auto – Sylvania, OH 1,033,223 Walgreens – Durham, NC 4,740,444 Academy Sports – Killeen, TX 5,486,202 Tractor Supply – Kenedy, TX 2,042,361 Experian – Schaumburg, IL 24,511,360 Tractor Supply – Stillwater, OK 1,989,625 Tractor Supply – Glenpool, OK 1,939,694 Tractor Supply – Gibsonia, PA 2,584,711 $ 55,915,324 Cole Realty Advisors, an affiliate of our advisor, has the sole and exclusive right to manage, operate, lease and supervise the overall maintenance of the properties listed above.In accordance with the property management agreement, we may pay Cole Realty Advisors (i) up to 2.0% of gross revenues from our single tenant properties and (ii) up to 4.0% of gross revenues from our multi-tenant properties.We currently have no plan for any renovations, improvements or development of the properties listed above and we believe the properties are adequately insured.We intend to obtain adequate insurance coverage for all future properties that we acquire. 5 Recent Mortgage Notes Receivable Investments The following information supplements the section of our prospectus captioned “Investment Objectives and Policies – Real Property Investments” beginning on page 96 of the prospectus and other similar disclosure elsewhere in the prospectus. On April 30, 2010, Cole CE Pittsburgh PA, LLC, a Delaware limited liability company (“Cole CE Pittsburg PA”), which is a wholly-owned subsidiary of Cole OP III, acquired a portfolio of two mortgage notes with an aggregate face amount of $74,000,000 (the “Mortgage Notes”) secured by two office buildings with a total of approximately 384,000 square feet, located in Cecil Township, PA (the “Consol Energy Property”).The Mortgage Notes were purchased from Nationwide Life Insurance Company, which is not affiliated with us, our subsidiaries or affiliates. The purchase price of the Mortgage Notes was $62.0 million, exclusive of closing costs, resulting in a discount of approximately 16.2% and an effective yield of approximately 7.08%.The acquisition was funded by net proceeds from our ongoing public offering.In connection with the acquisition, we paid an affiliate of our advisor an acquisition fee of approximately $1.2 million. The borrower under the Mortgage Notes is Southpointe Two Lot 2-6 LP (the “Borrower”) and is a subsidiary of Horizon Properties Group, LLC.The Mortgage Notes have an aggregate unpaid principal balance of $74.0 million and a fixed interest rate of 5.93%, with aggregate fixed interest-only payments of $365,683 due monthly until September 1, 2011 and aggregate fixed principal and interest payments of $440,343 due monthly from October 1, 2011 until October 1, 2018, the anticipated repayment date.The Mortgage Notes are non-recourse to the Borrower and may not be prepaid in whole or in part prior to 90 days before the anticipated repayment date.All unpaid principal and interest amounts are due on the anticipated repayment date, unless the Borrower elects to extend the repayment date.If the Borrower elects to extend the maturity date, the Mortgage Notes will continue accruing interest at a revised interest rate.Failure to make any required payments under either of the Mortgage Notes by the Borrower in a timely manner would cause an event of default, which would result in an interest rate at the lesser of either: (a) the highest rate of interest then allowed by the laws of the state or commonwealth where the property is located or, if controlling, the laws of the United States; or (b) the then applicable interest rate of the Mortgage Notes plus 500 basis points per annum, late charges equal to 5.0% of the amount of such overdue payment, and all interest and principal may become immediately due and payable in full. The Consol Energy Property is 100% leased to CONSOL Pennsylvania Coal Company LLC and is guaranteed by Consol Energy Inc. (“Consol Energy”).Consol Energy is a multi-fuel energy producer and energy services provider primarily serving the electric power generation industry in the United States.Consol Energy has a Standard & Poor’s credit rating of BB and its stock is publicly traded on the New York Stock Exchange under the symbol “CNX.” 6 Potential Real Property Investments Our advisor has identified certain properties as potential suitable investments for us.The acquisition of each such property is subject to a number of conditions.A significant condition to acquiring any one of these potential acquisitions is our ability to raise sufficient proceeds in this offering to pay all or a portion of the purchase price.An additional condition to acquiring these properties may be securing debt financing to pay the balance of the purchase price.Such financing may not be available on acceptable terms or at all. Our evaluation of a property as a potential acquisition, including the appropriate purchase price, may include our consideration of a property condition report; unit-level store performance; property location, visibility and access; age of the property, physical condition and curb appeal; neighboring property uses; local market conditions, including vacancy rates; area demographics, including trade area population and average household income; neighborhood growth patterns and economic conditions; and the presence of demand generators. We decide whether to acquire each property generally based upon: • satisfaction of the conditions to the acquisition contained in the contract; • no material adverse change occurring relating to the property, the tenant or in the local economic conditions; • our receipt of sufficient net proceeds from the offering of our common stock to the public and financing proceeds to make the acquisition; and • our receipt of satisfactory due diligence information including the appraisal, environmental reports and tenant and lease information. Other properties may be identified in the future that we may acquire prior to or instead of these properties.Due to the considerable conditions that must be satisfied in order to acquire these properties, we cannot make any assurances that the closing of these acquisitions is probable.The properties currently identified are listed below.The respective seller of each property is an unaffiliated third party. Property Expected Acquisition Date Approximate Purchase Price (1) Approximate Compensation to Sponsor (2) LA Fitness – League City, TX May 2010 $ 7,335,000 $ 146,700 Walgreens – Rocky Mount, NC May 2010 5,863,000 117,260 O’Reilly Automotive – Central, LA May 2010 927,000 18,540 Evans Exchange – Evans, GA May 2010 19,500,000 390,000 Lowe’s – South Lebanon, OH (3) May 2010 4,808,000 96,160 Kohl’s – South Lebanon, OH (3) May 2010 3,125,000 62,500 White Castle – South Lebanon, OH (3) May 2010 467,000 9,340 Northern Tool – Ocala, FL May 2010 3,518,000 70,360 Walgreens – Lancaster (Palmdale), CA May 2010 5,537,000 110,740 Walgreens – Beloit, WI May 2010 4,310,000 86,200 City Center Plaza – Bellevue, WA June 2010 310,000,000 6,200,000 $ 365,390,000 $ 7,307,800 (1) Approximate purchase price does not include acquisition costs, which we expect to be approximately 3.0% of the contract purchase price, which include acquisition fees described in note 2 below. (2) Amounts include fees payable to an affiliate of our advisor for acquisition fees in connection with the property acquisition. (3) The property would be purchased as part of a three-property portfolio, contracted for purchase under one purchase agreement. 7 The potential property acquisitions are subject to net leases, pursuant to which each tenant is required to pay substantially all operating expenses and capital expenditures in addition to base rent. Property Major Tenants* Total Square Feet Leased % of Total Square Feet Leased LA Fitness – League City, TX L.A. Fitness International Texas, L.P. 45,000 100% Walgreens – Rocky Mount, NC Walgreen Co. 14,820 100% O’Reilly Automotive – Central, LA O’Reilly Automotive, Inc. 6,800 100% Evans Exchange – Evans, GA Home Depot U.S.A., Inc., Food Lion, LLC 194,960 99.6% Lowe’s – South Lebanon, OH (1) Lowe’s Home Centers, Inc. – (2) 100% Kohl’s – South Lebanon, OH (1) Kohl’s Department Stores, Inc. – (2) 100% White Castle – South Lebanon, OH (1) White Castle System, Inc. – (2) 100% Northern Tool – Ocala, FL Northern Tool & Equipment Company, Inc. 26,054 100% Walgreens – Lancaster (Palmdale), CA Walgreen Co. 13,650 100% Walgreens – Beloit, WI Walgreen Co. 14,820 100% City Center Plaza – Bellevue, WA Microsoft Corporation 583,178 99.6% 899,282 * Major tenants include those tenants that occupy greater than 10.0% of the rentable square feet of the property. (1) The property would be purchased as part of a three property portfolio, contracted for purchase under one purchase agreement. (2) Subject to a ground lease. 8 The table below provides leasing information for the major tenants at each property: Property Number of Tenants Major Tenants * Renewal Options** Current Annual Base Rent Base Rent per Square Foot Lease Term *** LA Fitness – League City, TX 1 L.A. Fitness International Texas, L.P. 3/5 yr. $ 715,500 (1) $ 15.90 4/28/2008 4/27/2023 Walgreens – Rocky Mount, NC 1 Walgreen Co. 10/5 yr. 455,000 30.70 5/4/2009 5/31/2034 O’Reilly Automotive – 1 O’Reilly Automotive, 3/5 yr. 81,600 9.49 1/1/2010 12/30/2019 Central, LA Inc. 86,496 12.72 12/31/2019 12/30/2029 Evans Exchange – Evans, 1 Home Depot U.S.A., Inc. 8/5 yr. 495,600 3.78 4/1/2009 1/31/2020 GA 545,160 4.16 2/1/2020 1/31/2030 1 Food Lion, LLC 6/5 yr. 581,202 16.64 12/3/2008 12/2/2028 Lowe’s – South Lebanon, OH (2) 1 Lowe’s Home Centers, Inc. 10/5 yr. 375,000 0.71 (3) 1/14/2009 12/30/2028 Kohl’s – South Lebanon, 1 Kohl’s Department 6/5 yr. 250,000 0.83 (3) 11/11/2007 1/31/2018 OH (2) Stores, Inc. 300,000 1.01 (3) 2/1/2018 1/31/2028 White Castle – South 1 White Castle System, Inc. 4/5 yr. 42,500 1.37 (3) 9/15/2010 9/30/2015 Lebanon, OH (2) 46,750 1.52 (3) 10/1/2015 9/30/2020 Northern Tool – Ocala, FL 1 Northern Tool & Equipment Company, Inc. 3/5 yr. 306,135 (4) 11.75 5/8/2008 5/31/2023 Walgreens – Lancaster (Palmdale), CA 1 Walgreen Co. 10/5 yr. 429,139 31.44 5/31/2009 5/31/2034 Walgreens – Beloit, WI 1 Walgreen Co. 10/5 yr. 334,000 22.54 9/15/2008 9/30/2033 City Center Plaza – Bellevue, WA 1 Microsoft Corporation NA 18,804,346 (5) 33.48 6/15/2009 6/14/2024 * Major tenants include those tenants that occupy greater than 10.0% of the rentable square feet of the property. ** Represents remaining option renewal periods/term of each option. *** Represents lease term beginning with the lease commencement date through the end of the non-cancellable lease term. (1) The annual base rent under the lease increases every five years by the lesser of the percentage increase in the Consumer Price Index over the proceeding five-year period or $45,000. (2) The property would be purchased as part of a three-property portfolio, contracted for purchase under one purchase agreement. (3) The base rent per square foot is based on the square footage of the land parcel as the property is subject to a ground lease. (4) The annual base rent under the lease increases every five years by approximately 4% of the then-current annual base rent. (5) The annual base rent under the lease increases annually by approximately 2.4% of the then-current annual base rent. We expect to purchase the properties with proceeds from our ongoing public offering of common stock and proceeds from previously issued debt.We may use the properties as collateral in future financings. 9
